﻿On behalf of the delegation of the Republic of Fiji, I should like to congratulate Ambassador Samir Shihabi on his election to the presidency of the General Assembly at its forty-sixth session. We are confident that his long experience and well-known diplomatic skills will ensure a successful outcome to this important session. Following the momentous events in the Middle East, Eastern Europe and elsewhere over the past year, there is a need for healing and reconciliation as never before, a role for which he is eminently qualified. In his important responsibilities, my delegation pledges him our full support and cooperation.
His Excellency, Mr. Guido de Marco, deserves our thanks and appreciation for the dynamic manner in which he guided the work of the last session. He demonstrated untiring patience and thoroughness in seeking new methods to rationalize and reform the Organization. We trust that the momentum of his work will be carried forward. We take this opportunity to wish him all success in the new role which his nation, Malta, will assign to him in the future.
This year brings to an end the tenure in office of Secretary-General Javier Perez de Cuellar. My delegation joins others in congratulating him on a job well done and extends the support of Fiji to his successor.
I should like to extend a warm and cordial welcome to all seven new Members of the Organization and especially the two from the Pacific - the Federated States of Micronesia and the Republic of the Marshall Islands. Having participated actively in their decolonization process, my delegation is gratified at this final expression of their coming of age.
It is a matter of great pleasure for us to join others in seeing both the Koreas as Members of the Organization. Their entry highlights the values which have come increasingly to dominate world thinking - dialogue, cooperation and accommodation. This trend is most encouraging and we urge all nations in conflict to use these attributes in place of armed conflict. 
The dramatic changes in the Soviet Union and Eastern Europe have at last enabled a half-century-old wrong to be righted. We congratulate Estonia, Latvia and Lithuania on the success of their courageous struggle for self-determination and for their admittance to membership of the United Nations.
The International Decade for the Eradication of Colonialism is the final countdown during which we hope to see efforts focused on the achieving of self-determination by the remaining 18 Non-Self-Governing Territories. The people of those Territories must exercise their inalienable right to choose their futures free from any outside Interference. We must honour their choice, be it independence, integration, free association or any other acceptable outcome of a legitimate act of self-determination. Fiji particularly looks forward to the results of the 1998 referendum In New Caledonia and will pay close attention to all preparatory acts that lead up to that event. This includes close monitoring of the actual progress of the various phases of the programme of action agreed to be undertaken under the Matignon Accords.
The events of last August in the Soviet Union sent out waves of trepidation to the four corners of the globe. We were heartened to see the success of the forces for greater freedom and transparency. We join others in expressing the hope that glasnost and perestroika will go from strength to strength.
The political developments in South Africa can, we trust, be built upon and accelerated to dismantle apartheid and allow all the people to have an equal say in the running of their government in their homeland. We commend the members of the African National Congress for their patience and fortitude throughout the years and look forward to the day when their dreams and aspirations will become a reality.
The enormous toll on human suffering and material devastation caused by the Gulf War is a severe indictment on those who precipitated the crisis. Such conflicts have no place in this day and age. Today, efforts to alleviate the suffering and reconstruction are being hampered by the non-cooperative stance of certain nations.
It is our hope that the final outcome will take into account the needs of everyone, including those of the long-suffering Kurds. The Gulf crisis has clearly demonstrated that the United Nations can respond speedily and effectively to any international conflict, but the process by which this responsibility is exercised must be worked out very carefully.
A major security concern of small States was made manifest in the invasion of Kuwait. Size, economic well-being and geographical location have not deterred potential aggressors. However, those factors and political expediency have in the past dictated the way the international community has responded to such acts of aggression. Small island States are particularly vulnerable under these circumstances, where their isolation and a lack of economic and strategic value favours the aggressor. We therefore believe that the response of the United Nations and the international community should not be slowed down or obscured by such factors.
We welcome the proposed Middle East peace conference and the role of the United States in facilitating the promotion of discussions on the long-outstanding problems and finding solutions that can bring peace and stability to the region. We believe that all parties affected should participate and should address the two major issues of a homeland for the Palestinian people and the recognition of the rights of all States, including Israel, to an existence safe from threats to their territorial integrity.
He are much encouraged by the positive manner in which the Government of Lebanon has expanded its authority to regain sovereignty over all its territory. We call upon Lebanon's neighbours to assist it every step of the way to promote the establishment of a new order that can bring to an end the sad history of civil unrest and misery which for far too long has been passed off as intractable. We believe that all foreign military forces, including the United Nations Interim Force in Lebanon (UNIFIL), should have no reason to remain in the country and should withdraw when Lebanon assumes control of its own affairs and UNIFIL's mandate is seen by all the parties to have been fulfilled.
UNIFIL is one of the 10 current peace-keeping operations that the Organization has spread out across the globe. United Nations peace-keeping operations, which have played a major role in many areas of tension, are expanding their scope to include conflict resolution and the mounting of missions new to their traditional agenda. The United Nations Mission for the Referendum in Western Sahara (MINURSO), which was established to play a supervisory role, is one such operation, and the United Nations Transitional Authority in Cambodia (UNTAC) will break new ground. Notable among the Organization's recent peace-keeping achievements is the success it has enjoyed in electoral assistance. The United Nations responses to requests from Nicaragua and Haiti have contributed enormously to the successful outcome of the electoral processes in those two countries. That experience, we believe, should be readily available to all Members on request, provided that the Governments making such requests have the backing of the majority of the population.
The good will and efforts of the Organization in peace-keeping amount to nought without reciprocal action by the host country to mirror efforts. We urge all parties to conflicts to demonstrate the good will necessary to produce good results. The success of such operations is also dependent to a large extent on the financial support of the Members of the Organization, whom we urge to ensure that their assessed contributions are paid in full and on time. The UNIFIL cumulative assessed shortfall as of 31 July 1991 of $297.6 million is illustrative of the unsatisfactory manner in which these payments are being met and, as the Secretary-General has repeatedly pointed out, imposes an unfair burden on those supplying peace-keeping forces.
While we appreciate the heavy burden of responsibilities the United Nations is asked to bear in all fields, we also wish to associate ourselves with those who believe that the time has now come when the Organization needs to examine more closely its current range and method of operations with a view to reducing duplication of work by its various organs and agencies. At a time when national governments are finding that operational funds and resources are becoming increasingly scarce, it is incumbent on the membership to see how the multifarious operations of the United Nations can be further rationalized. Important changes and economies have already been instituted by the Secretary-General, but these need strengthening and reinforcing so that more resources are available at the operational level to make a real impact on the lives and welfare of those in need.
Next year the Earth summit in Brazil brings to a culmination the considerable amount of effort being undertaken to harmonize human activity with the need to safeguard the environment. My country supports the excellent work being done in many countries on the conservation of the environment and on sustainable development. Left unchecked, the effects of global warming would be disastrous. The melting ice caps would cause sea levels to rise and many Pacific island nations could be wiped out completely. Climatic changes would also alter weather patterns and more floods and droughts will occur. Fiji looks forward to tangible and effective controls being agreed upon at the Earth summit, so that future generations can be protected before it is too late. In our own way, environmental management programmes have been started in Fiji. In order to ensure a continuous supply of timber and to help minimize the "greenhouse effect" our reforestation programme has been expanded. Introductory work on the better management of our watersheds is being undertaken. Environment impact studies are insisted upon for all major development projects to ensure that negative consequences are eliminated. The Brazil Conference and the ultimate "Agenda 21" will provide both the guidelines and the means for the future, which should be adhered to by all of us.
While no one can deny that the question of the environment is an issue that must concern everyone, we maintain that much of the degradation that is with us now is the result of excessive and uncontrolled practices of the industrialized nations, and they should bear the burden of overcoming this problem; and ways should also be found to compensate the developing countries when they are asked to surrender a source of their income because of some imposed boycott.
Nevertheless, as charity begins at home, it is incumbent upon the developing countries to be vigilant and to ensure that in their quest for development they do not inadvertently overlook the environmental management aspects of their programmes.
Limited natural land resources means that the major drive for the future economic development for Fiji and other Pacific island countries must come from our seas and oceans. The reefs and the near-shore resources in the heavily populated areas are already over fished. The tuna resources in our region are considered to be adequate to support the economic growth of the small islands for years to come, provided they are economically utilized by the people themselves. However, the widespread use of driftnet fishing has caused over fishing beyond maximum sustainable yields. He urge support for the proposed moratorium in all regions of the world on all large-scale driftnet fishing on the high seas by June 1992,
We also continue to note with concern the ongoing attempts to convert our region into a dumping ground for toxic and hazardous wastes. The alarm sounded by the Pacific nations about the chemical destruction facility at Johnston Atoll elicited a commitment from the United States to keep us informed of its operations and to close the facility on completion of the destruction of weapons being transferred from Europe. We hope that this dialogue will continue and that the facilities are not used again once the present stockpiles are destroyed.
This cooperation by a major Power gives us assurance that future talks on matters of mutual interest will receive attention. He must, however, also mention our disappointment at the continued nuclear tests in our region by France, despite repeated calls for them to stop. In this regard, we would like to echo the words of Mr. Bailey Olter, President of the Federated States of Micronesia and current Chairman of the South Pacific Forum, when, in addressing the Assembly on 26 September, he said:
"We still await, however, a cessation of their testing of nuclear weapons in our region. As Forum Chairman, I cannot overstress the determination of all the members to persevere with ... our efforts to reach the consciences of those who seem willing to visit the potentially devastating consequences of nuclear testing on faraway island people but are unwilling to carry out such activities within their own homelands." (A/46/PV.5. pp. 7 and 8-10)
Our concerns on this matter are very real for a very good primary reason, which is: we live there. The recently announced initiative by President Bush further to reduce nuclear weapons represents a significant change in United States nuclear strategy. We commend his bold action and welcome the positive response by President Gorbachev. This should be emulated by all the nuclear Powers.
Fiji went through a period of political turbulence in 1987 and an Interim Government was appointed and assigned to restore the economy and to formulate a new Constitution. The economy has been restored, and we acknowledge the support extended by many nations and international organizations. We have been able to find additional markets and make new trading arrangements. The economy has been deregulated, with emphasis on exports. Tax-free zones were introduced, attracting substantial foreign investment. New industries were established, creating many new employment opportunities. More goods were produced and exported so trade revived. It is no exaggeration to say that the economy rebounded to record levels, thereby achieving the first objective.
After lengthy and extensive consultations with all component groups throughout the country, a new Constitution was promulgated on 25 July 1990. The redefinition of electoral boundaries has been completed. Registration of voters is progressing well, with elections scheduled for March 1992.
The last four years have been difficult for my country. Ho change is easy to accept; there will be detractors and there will be those who wish to retain the old system. We have consistently stated that the solutions to our problems will have to be found from within. Outside interference and unsolicited advice do not help. We would like to thank our friends who have given us understanding and who have stood by us in our time of need. Next year a Government elected by the people will assume office to guide our affairs and help us embark on a new chapter of our history.
The uncertainties in the global economic environment create a great deal of concern to developing countries. These countries need assistance to develop their economic bases and to find markets for goods produced. They must export to prosper, but they meet numerous hurdles in trying to gain access to markets in the industrialised economies. Non-tariff barriers remain a major impediment to freer trade. Subsidies paid by developed countries to their farmers seriously undermine the ability of developing countries to gain more lucrative and stable markets. Attempts by various groups during the General Agreement on Tariffs and Trade negotiations to ease these subsidies have met with strong opposition.
At the same time, the continuing damage to the interests of countries caused by the failure of the multilateral system to deal effectively with the trade distorting impact of agricultural subsidies underlines the need for urgent reform. Despite repeated attempts to reduce support, transfers to agriculture by way of direct payments and consumer transfers to countries of the Organisation for Economic Cooperation and Development had increased by 12 per cent in 1990 to $299 billion. The Uruguay Round must be brought to a substantive conclusion and provide a proper basis for a more liberalized international trading system. This liberalization, in itself, would assist greatly in strengthening the economies of member countries.
Closer to home, the island-developing countries, of which Fiji is one and which are widely recognized as the most fragile and vulnerable of all the developing countries, continue to find themselves in a particularly difficult position. There are over 20 island-developing countries and territories in the Pacific subregion, scattered over an enormous geographical area. Most of them are small and some are tiny, both in their physical size and in population, and natural disasters are frequent occurrences. Four are within the least developed country category. Their links to the outside world are few and poorly developed; these links are highly expensive to maintain but without them they could not survive. They are heavily dependent on outside sources for the supply of many essentials, having very few resources and negligible productive capacity themselves.
Reduction in development assistance will have serious economic repercussions for our island region, where many countries experience budget deficits. Although some have been able to reduce their deficits, the attempts of others have been handicapped by natural disasters, notably hurricanes and cyclones. If assistance is reduced, these deficits might rise further. Moreover, unpredictability in future aid flows will hamper the region's attempt to finance badly needed infrastructure development. This, in turn, might lead to a reduction of capital outlays and general economic decline. We hope that the commitment made by our traditional donors and various United Nations and non -governmental agencies will continue to help alleviate this decline so that these particularly disadvantaged countries can achieve a comfortable degree of economic self-sufficiency.
The United Nations has now laid plans to prepare itself for the next century: the 1992 Earth summit meeting, the decade to eradicate colonialism, and diversification of peace-keeping operations are but three significant items. All these will remain beacons to guide us for generations to come. They require the full support of everyone, to ensure their fulfilment. The United Nations remains the bastion of hope that its founders set it out to be, and Fiji remains committed to play whatever role the Organization may call upon it to perform.
